[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON PETITION FOR WRIT OF HABEAS CORPUS
For the following reasons, Gerardo Torres' petition for a writ of habeas corpus is DENIED. The petitioner seeks habeas corpus relief on the ground that he received ineffective assistance of counsel at his criminal trial. Petitioner's specific claim is that his attorney, a specially appointed public defender, failed to adequately review, investigate, and prepare for the trial. Petitioner especially emphasizes his counsel's failure to call any witnesses on his behalf, particularly a witness named Hernandez.
The petitioner has failed to meet the heavy burden of proof necessary for habeas corpus relief. See Stickland v.Washington, 466 U.S. 668 (1984). Mr. Hernandez was in the area before the crime took place and did not actually see the shooting in question. He would have provided little, if any, information helpful to the defense. The court credits the testimony of petitioner's special public defender that he adequately prepared for the case on the basis of the assistance and information provided to him by the petitioner, and that the witnesses who were identified prior to trial were not called because their expected testimony would not have been helpful.
Dated this 7th of April 1997.
STEVENS, JUDGE CT Page 4068